Case 1:18-cv-21399-CMA Document 99 Entered on FLSD Docket 11/14/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 18-21399-CIV-ALTONAGA/GOODMAN

  DIEGO KRUKEVER, KAREM SANDGARTEN,
  AMIR RAHIMI, and KAITLIN WOODDELL
  individually and on behalf of all                                  CLASS ACTION
  others similarly situated,

                Plaintiffs,

  v.

  TD AMERITRADE FUTURES & FOREX LLC,

              Defendant.
  __________________________________________/

       PLAINTIFFS’ NOTICE OF FILING DEPOSITION EXCERPTS IN SUPPORT
             OF ITS REPLY IN SUPPORT OF CLASS CERTIFICATION
                 AND ITS RESPONSES TO MOTIONS IN LIMINE

         Plaintiffs, Diego Krukever, Karem Sandgarten, Amir Rahimi, and Kaitlin Wooddell

  (“Plaintiffs”), file excerpts to the deposition of Nicholas Theodorakis (Ex. A), Ana Lempert (Ex.

  B), Christopher Culp (Ex. C), and Allan Kleidon (Ex. D) in support of their Reply in Support of

  Revised Motion for Class Certification [D.E. 98], their Response to Defendant’s Motion to

  Exclude the Opinion and Testimony of James French [D.E. 96], and their Response to

  Defendant’s Motion to Exclude the Opinion and Testimony of Alan Spies [D.E. 97].
Case 1:18-cv-21399-CMA Document 99 Entered on FLSD Docket 11/14/2018 Page 2 of 3
                                    CASE NO.: 18-21399-CIV-ALTONAGA/GOODMAN


  Dated: 11/14/2018

  Respectfully submitted,

  RODRIGUEZ TRAMONT & NUÑEZ P.A.            LEVINE KELLOGG LEHMAN
                                            SCHNEIDER + GROSSMAN LLP
  255 Alhambra Circle                       201 South Biscayne Boulevard
  Suite 600                                 Citigroup Center, 22nd Floor
  Coral Gables, FL 33134                    Miami, FL 33131
  Telephone: (305) 350-2300                 Telephone: (305) 403-8788
  Facsimile: (305) 350-2525                 Facsimile: (305) 403-8789
  Attorneys for Plaintiffs                  Attorneys for Plaintiffs

  By: /s/ Paulino A. Núñez Jr.              By: /s/Jason K. Kellogg
  Frank R. Rodriguez                        Lawrence A. Kellogg, P.A.
  Florida Bar No. 348988                    Florida Bar No. 328601
  Primary email: frr@rtgn-law.com           Primary email: lak@lklsg.com
  Paulino A. Núñez Jr.                      Jason K. Kellogg, P.A.
  Florida Bar No. 814806                    Florida Bar No. 0578401
  Primary email: pan@rtgn-law.com           Primary email: jk@lklsg.com
                                            Victoria J. Wilson
                                            Florida Bar No. 0092157
                                            Primary Email: vjw@lklsg.com




                                        2
Case 1:18-cv-21399-CMA Document 99 Entered on FLSD Docket 11/14/2018 Page 3 of 3
                                           CASE NO.: 18-21399-CIV-ALTONAGA/GOODMAN


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 14, 2018, I served the foregoing to all counsel

  of record on the Service List below via email.

                                                         By: /s/Victoria J. Wilson

                                          SERVICE LIST

  Adam Michael Schachter                               Richard Morvillo
  Email: aschachter@gsgpa.com                          Email: rmorvillo@orrick.com
  Gerald Edward Greenberg                              Robert Stern
  Email: ggreenberg@gsgpa.com                          Email: rstern@orrick.com
  GELBER SCHACHTER & GREENBERG, P.A.                   Daniel Streim
  1221 Brickell Ave., Suite 2010                       Email: dstreim@orrick.com
  Miami, FL 33131                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
  (305) 728-0950                                       COLUMBIA CENTER
  Fax: 305-728-0951                                    1152 15th Street NW
  Attorneys for Defendant                              Washington, DC 20005
                                                       202-339-8400
                                                       Attorneys for Defendant




                                                   3
